DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Applicant’s representative Mr. John Coulby on 04/28/2022.
The application, specifically the claims, have been amended as follows: 

Claim 1, line 7-8: change “at least about 16 ºC “ to “about 16 ºC to about 38 ºC”; in line 18-20, change “cold smoking the skinless meat portion in a second cold smoking step at a temperature of at least about 18 ºC for a duration of about 12 hours or more to attain a water activity between about 0.7 to about 0.9” to “cold smoking the skinless meat portion in a second cold smoking step at a temperature of about 16 ºC to about 38 ºC for a duration of about 12 hours or more to provide the flavored jerky product, wherein the water activity of the flavored jerky product is between about 0.7 to about 0.9 upon the second cold smoking step”.
Claim 3, change “comprising the step of drying the meat source” to “comprising a step of drying the skin-on meat source”.
Claim 4, change “comprising the step of drying the meat source to “comprising a step of drying the skin-on meat source”.
Claim 5, change “comprising the step of drying the meat portion” to “comprising a step of drying the skinless meat portion”.
Claim 6, change “comprising the step of drying the meat portion” to “comprising a step of drying the flavored jerky product”.
Claim 10, change  “Aspergillus oryzae” to “Aspergillus oryzae”.
Claim 12, line 5-6: change “at least about 16 ºC “ to “about 16 ºC to about 38 ºC”; line 14-16: change “cold smoking the skinless meat portion in a second cold smoking step at a temperature of at least about 18 ºC for a duration of about 12 hours or more to attain a water activity between about 0.7 to about 0.9” to  “cold smoking the skinless meat portion in a second cold smoking step at a temperature of about 16 ºC to about 38 ºC for a duration of about 12 hours or more to provide the flavored jerky product, wherein the water activity of the flavored jerky product is between about 0.7 to about 0.9 upon the second cold smoking step”.
Claim 13, change “comprising the step of drying the meat source” to “comprising a step of drying the skin-on meat source”.
Claim 14, change “comprising the step of drying the meat source” to “comprising a step of drying the skin-on meat source”.
Claim 15, change “comprising the step of drying the meat portion” to “comprising a step of drying the skinless meat portion”.
Claim 16, change “comprising the step of drying the meat portion” to “comprising a step of drying the flavored jerky product”.
Claim 17 is cancelled.
Claim 19, line 19-21, change “cold smoking the skinless meat portion in a second cold smoking step at a temperature of about 16 ºC to about 38 ºC for a duration of about 12 hours or more to attain a water activity between about 0.7 to about 0.9” to  “cold smoking the skinless meat portion in a second cold smoking step at a temperature of about 16 ºC to about 38 ºC for a duration of about 12 hours or more to provide the flavored jerky product, wherein the water activity of the flavored jerky product is  between about 0.7 to about 0.9 upon the second cold smoking step”.
Claim 20-21 are cancelled.

Reason for Allowance
Claims 1-6, 8-10, 12-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The references of record fail to teach or fairly suggest a method of preparing a flavored jerky product in the following order: curing a meat source, a firs cold smoking, chilling, removing the skin of the meat source, slicing or segmenting the meat source, marinating the meat source, and a second cold smoking. The closest prior art identified by the examiner is Junji, which teaches a method of preparing a smoked fish comprising slicing fish into segments, marinating/curing, cold smoking and chilling. However, Junji fails to teach a skin-on cold smoking and another skin-off cold smoking, nor does Junji teach separate curing and marinating steps.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793